IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TAWOOS BAZARGANI, M.D.,                   : No. 757 MAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
LATCH'S LANE OWNERS ASSOCIATION           :
AND THE BOARD OF LATCH'S LANE             :
OWNERS ASSOCIATION,                       :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of April, 2018, the Petition for Allowance of Appeal is

DENIED.